Per Curiam:
Joshua Craddock (Craddock) appeals the judgment of the Circuit Court of Jackson *153County denying his Rule 24.035 motion for post-conviction relief. Craddock alleges that his conviction and sentence based on his guilty plea to one count of assault in the first degree should be vacated due to ineffective assistance of counsel. Because a published opinion would have no precedential value, we have instead provided a memorandum of law to the parties. Finding no error, we affirm. Rule 84.16(b).